 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonarchTapeDuplicating,a Division of Monarch Re-cordManufacturingCorp.and United Electrical,Radio and Machine Workers of America(UE), Lo-cal 1421. Cases 31-CA-3170 and 31-RC-2042August 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn April 25, 1973, Administrative Law Judge Da-vid E. Davis issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, Mon-arch Tape Duplicating, a Division of Monarch Re-cord Manufacturing Corp., Los Angeles, California,its officers, agents, successors, and assigns shall takethe action set forth in the Administrative Law Judge'srecommended Order, as so modified:1.Delete paragraphs 2(a) and 2(b) and substitutethe following paragraphs:"(a)Upon request, bargain collectively with theUnion as the exclusive bargaining representative of allRespondent's employees in the appropriate unit de-scribed in paragraph 3 of the section entitled 'Conclu-sionsof Law,' and, if an understanding is reached,embody such understanding in a signed agreement."(b) Post at its Vineyard plant in Los Angeles, Cal-ifornia, copies of the attached notice marked 'Appen-dix.' 2Copies of said notice, in both English andSpanish, on forms provided by the Regional DirectorforRegion 31, after being duly signed byRespondent's authorized representative, shall be post-ed by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced,or coveredby any othermaterial."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.In view of the substantial number of non-English speaking employeesemployed by the Respondent, we shall order that the notice be posted inSpanish,as well as in EnglishWhile Chairman Miller agrees that a bargaining order is appropriate here-in, he would, for the reasons stated in his separate concurrence inUnitedPacking CompanyofIowa, Inc,187 NLRB 878, 880, predicate this remedysolely upon the extensive 8(a)(I) violations found herein2 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Electrical, Radio and Machine Workersof America (UE), Local 1421, as the exclusivebargaining representative of all our employees inthe appropriate unit which is described as fol-lows:All production and maintenance employees atour Vineyard plant, including shipping and re-ceiving employees, excluding the shippingclerk supervisor, the tape processor supervisor,office clerical employees, professional employ-ees, guards, and supervisors as defined in theAct.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusivebargaining representative of all our employees inthe above-described appropriate unit, and, if anunderstanding is reached, embody such under-standing in a signed agreement.WE WILL NOT coercively interrogate or other-wise intimidate our employees in regard to theirunion activity.WE WILL NOT threaten our employees with clo-sure of the plant or loss of favorable workingconditions because of their union activity.WE WILL NOT promise nor grant our employeesbenefits to persuade them to halt their union ac-tivity.WE WILL NOT in any other manner interfere205 NLRB No. 90 MONARCH TAPE DUPLICATING521with,restrain,or coerce our employees in theexerciseof rights guaranteed them by Section 7of the National Labor Relations Act.MONARCH TAPE DUPLICAT-ING, A DIVISION OF MONARCHRECORDMANUFACTURINGCORP(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Blvd., Los Angeles, California 90024, Tele-phone 213-824-7357.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: The consoli-dated hearing in the above-entitled proceeding was held onJanuary 16, 17, 18, and 24, 1973, at Los Angeles, California,pursuant to a charge filed on June 15, 1972, and amendedon July 31, 1972, and a complaint issued by the GeneralCounsel on October 31, 1972, amended on January 9, 1973,and further amended at the hearing, alleging that Respon-dent,Monarch Tape Duplicating, A Division of MonarchRecord Manufacturing Corp., had engaged in certain enu-merated unfair labor practices in violation of Section 8(a)(1)and had thereby engaged in conduct which undermined theUnion I and destroyed its majority status in order to evadeits obligation to bargain with the Union. Respondent, in itsanswer while admitting certain allegations of the complaint,denied that it had engaged in any unfair labor practiceswithin the meaning of the Act. The complaint in this case(31-CA-3170) was consolidated for hearing2 with thePetitioner's objections to conduct affecting the results of theelection conducted in Case 31-RC-2042 which alleged em-ployer threats of loss of jobs and misrepresentations of ma-terial facts to employees at a captive audience meeting.Upon the entire record, upon my observation of the wit-nesses and their demeanor while testifying, and consider-United Electrical, Radio and Machine Workers of America (UE) Local14212The order consolidating the cases was issued by the Regional Directorfor Region 31 on November 16, 1972ation of the briefsfiled by theparties, I make the following:FINDINGSIJURSIDICTIONIt is admitted and stipulated that Respondentis a Dela-ware corporation which has at all times material hereinmaintained a plant at 3420 Vineyard, Los Angeles, Califor-nia, where it is engaged in the manufacture and nonretailsales of recording tapes and related products and that thisis the only facility involved in these proceedings. It wasfurther stipulated at the hearing and I find that Respondentduring the past year sold and shipped from its Vineyardplant goods valued in excess of $50,000 to points locatedoutside the State of California; and that Respondent is now,and has been, at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDIt is stipulated and I find that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. StipulationsAt the outset of the hearing, a stipulation was entered intoon the record that Harry Goldstein was the general managerof Respondent until July 30, 1972.3 It was further stipulatedthat Carl Basurto was Respondent's personnel director andthatGoldstein and Basurto were supervisors within themeaning of Section 2(11) of the Act.During the course of the hearing, Respondent Counselstipulated that employees were granted their birthday off in1972 but did not receive this day as a holiday in any otheryear previous to 1972.B. The TestimonyHumberto Camacho, international organizer for the Un-ited Radio and Machine Workers of America since 1964,commenced organizing Respondent's employees in March.On March 8, after a previous visit to the plant on March 1,he passed out union authorization cards to a number ofemployees. Camacho credibly testified that he told the em-ployees that he wanted 80 or 90 percent of the employeesto sign so that an election would not be necessary as hewould ask the employer to recognize the Union. Camacho,who spoke Spanish, talked principally to employees whowere Spanish-speaking. He directed employees who spokein English to Pat Chaplin, another union official 4 Camachoalso enlisted the aid of several employees including TeresaMontoya in securing signed authorization cards. He, him-self, received several signed cards from employees on thatday.On March 15, having secured a number of signed3Hereafter all dates will refer to the year 1972, unless otherwise specified° Patrick J Chaplin, field organizer for the Union. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization cards, Camacho contacted Nathan Duroff,Respondent's president. Camacho told Duroff that hewould like to have the Union recognized as the representa-tive of the employees as he had signed authorization cardswhich he was willing to submit for inspection. Duroff saidhe couldn't make any decision and that Camacho wouldhave to contact his attorney, Paul Gordon. About March23, Camacho called Gordon on the telephone and stated hewould like to have recognition for the tape plant employeesand start negotiations for a contract. Gordon declined rec-ognition and, according to Camacho, said, "If you want tohave an election or go out on strike for recognition that isyour business." 5 Thereafter, on April 3, the Union filed itsrepresentation petition. The parties entered into a Stipula-tion for Certification Upon Consent Election and an elec-tion was conducted under the direction and supervision ofthe Regional Director for Region 31 of the Board on May31 in a unit agreed upon by the parties as the appropriateunit and which was described as follows:All production and maintenance employees [at theemployee's Vineyard plant] including shipping and re-ceiving employees; but excluding the shipping clerksupervisor, the tape processor supervisor, office clericalemployees, professional employees, guards, and super-visors as defined in the Act.Camacho testified that he had a phone call from twoemployees, Nelen Vernon and Montoya who told him thattwo girls had been called into Goldstein's office; that hewent to the plant and talked with Goldstein; that Goldsteinexplained that he had called the girls in because of a produc-tion problem; that he was satisfied with Goldstein's replyand let the matter drop.Continuing his testimonial account, Camacho relatedthat on May 26, Chaplin called on the telephone and toldhim that he received a report that Respondent was holdingmeetingsof employees and conducting an "active campaignof intimidation against the employees and that female em-ployees came out of their break period crying." As a result,Camacho arranged to meet Chaplin and Smith, anotherunionofficial, and to proceed to the plant. On the way tothe plant, Chaplin informed Camacho that he had been atthe plant earlier that morning and hadseensome of the girlscrying; that he went into the plant looking for Basurto andfound Basurto talking Spanish with a group of girls in thelunchroom; and that he interrupted the meeting. When thethree union officials arrived at the plant about 11:30 a.m.,Camacho sawsomeof the employees outside the plant pa-tronizing a lunch wagon. Camacho requested the employeesto invite all the employees to come outside on their lun-cheon break. When about 12 employees arrived, Camachosummarized what Chaplin had told him, saying that Basurtowas having meetings with employees and telling them howbad the Union was; that the Union secured a wage increaseof 3 cents per hour in the first contract with Elan products,also something about immigration. Camacho told them that5This conversation stands uncontradicted and I credit Camacho in thisretardEtan products is another subsidiary of Monarch Enterprises Its employ-ees were representedby the Unionthey didn't have to worry about any of these things; that hewas going to talk to the president of the company to stopthis campaign.Camacho then joined Chaplin and Smith and went to seeDuroff at Monarch Enterprises. When they met Duroff,Camacho said that there were some problems at MonarchTape and asked Duroff to accompany the union officials toMonarch Tape. Chaplin told Duroff that Basurto was hav-ing meetings with the employees; that some of the employ-ees had been crying when they came out on their morningbreak; that there was some intimidation of employees andstatements saying how bad the Union was in that it had soldout the employees in settling for a 3-cent increase at Elan.Chaplin then told Duroff that this kind of propaganda wasdamaging the forthcoming election. Duroff replied that theywould go over to Monarch Tape and straighten matters out.The three union officials and Duroff proceeded to theMonarch Tape offices, more specifically to Goldstein's of-fice,where Basurto and Goldstein joined the gathering.Chaplin repeated his complaints about the meetings withemployees and the anti-union propaganda. Basurto assertedhe had a right to speak to the employees. Duroff said "Wedon't want any more of this problem" and ordered Basurtoback to his office.Camacho further testified that he held two meetings ofMonarch Tape employees, one on March 13 which wasattended by the employees listed in General Counsel's Ex-hibit 11. The meeting of March 21 was attended by the sameemployees listed on the same document.Grace M. Bates, employed by Respondent about 3 yearsand currently the leadlady in the quality control depart-ment, testified that she signed a union authorization card 7on March 8 when Chaplin handed her one just before shewent to work on that day. On Friday, May 26,8 Goldsteincame into the plant's working area and shouted, "Grace,Nina, and Gloria I want to see you in my office right now."When the three girls arrived in Goldstein's office, Basurtowas also there. Bates said to Goldstein, "I know the reasonyou called me and Gloria Totty, you think we started theUnion, but we didn't." Goldstein replied, "It is not the pointof who started it, but it is why you are carrying it on." Batestold him she was carrying it on for better benefits, pay raisesand seniority. After Bates finished, Goldstein asked if any-one else had anything to say. Gloria Totty complained thatGoldstein didn't even say good morning to the employees.Goldstein replied he didn't have to. Nina Vernon then gaveher reasons why she wanted the Union but Bates could notrecall what Vernon said. Basurto asked at some point whatthey thought the Union could do for them and also told ofthe union negotiations with Monarch Records which result-ed in a strike for more money. Goldstein told Vernon thatshe was not doing right; as the only reason she was workingat Monarch Tape was because of her cousin. Goldstein saidthat many privileges the employees had would be terminat-ed if the Union came in, like the use of the telephone. Batestestified that there was further discussion which got her soupset that she commenced crying and walked out. She pro-ceeded to the ladies lounge; that Vernon came in shortly7G C Exh. 12sBates identified the date asthe Fridaybefore Memorial Day MONARCH TAPE DUPLICATINGthereafter, "screaming like she had lost her mind,"and thatTotty also was crying when she came in; that Goldsteinfollowed them into the lounge saying that there was noreason to act like that;Bates replied that Goldstein shouldhave called in all the employees and not pick on the threeof them.Bates further testified that on the morning of March 8,she heard Goldstein ask "Sherry"9how many people hadsigned for the Union and Sherry replied that everyone ex-cept Salvadore Ortiz, Frances Brown,and herself; Batesvolunteered that she had signed a card;later the same daywhen passing through her department Goldstein said thatthe company could not afford a union;about 2 weeks afterMarch 8, all the employees met with Basurto about 4 p.m.;Basurto askedwhy theywanted a union and how theywould benefit from a union;when Basurto said that theyhad the same benefits as Monarch Records, she(Bates)spoke up and said that wasn't true pointing out that they didnot get New Year's Eve off and that Monarch Records hada better insurance plan; other employees mentioned seniori-ty; there was another meeting for Spanish-speaking employ-ees which she attended briefly as she could not understandSpanish;in 1972,for the first time,she received a paidholiday on her birthday;she approached Goldstein on April6, her birthday,and said"todayismybirthday";he told herto take the next day off and she informed other employeesthat she was getting a day off because it was her birthday;some of the employees asked,"Whatcame over Harry?";later she learned that several other women,whose birthdaycame later,also received their birthdays off.Teresa Montoya,employed byRespondent in the label-ing department since 1969,testified she signed a union cardon March 8 and returned it to Camacho; she took someblank union cards from Camacho and passed them out tosome Spanish-speaking girls; some of the girls returned thecards to her with their signature and she gave them toCamacho's secretary at the union hall; she heard Goldstein,on the morning of March 8,ask Ascencion Barron whethereveryone had signed cards; Barron replied in the affirma-tive;she attended two meetings called by the Company onits premises;the first about 2 weeks after March 8 at whichall the employees were present including Goldstein and Ba-surto; Basurto did all the talking asking why they wanteda union and saying that they didn'tneed a union;the girlsasked about their benefits;there was another meeting onMay 26; this was for the labeling departmentonly; Gold-stein and Basurto were present;again the employees weretold that they didn'tneed a union because they had thesame benefits as the"record place";she received a paidholiday on her birthday,April 21,1972; and she did notreceive such a holiday in 1970or 1971;Bates told her aboutthe paid holiday being given on birthdays and she thenasked Goldstein and he told her she could have the day off.On cross-examination,Montoya recalled that Basurto stat-ed to the employees at the meeting on May 26, "You canget no more money than what we give you because theUnion don't give raises.We are the ones that give you raises.So you can get nothing with the Union."523Gladys Mane Tyler, leadgirl in the labeling departmentand employed for about 4 years by Respondent, testifiedthat she has been a member of the Union since 1946; thaton March 8 she met Goldstein near the timeclock and thefollowing conversation took place:GOLDSTEINMarie, the Union was here?TYLERYes.GOLDSTEINDid they sign cards?TYLERYes.Testifying further, Tyler stated that she attended the Marchmeeting of the employees; she stated that she did not staylong but that she heard Basurto ask why they wanted aunion; he also stated that they could join the Union if theywanted to; it didn't matter to him whether they joined theUnion or not; Goldstein told her about a week prior to June25 to tell the employees that they could expect a pay in-crease in their next paycheck due on June 25; and she foundout other girls had received their birthday off in 1972 andshe informed Goldstein that her birthday was May 30, andwas given the day off.Nelen L. Prince 10 testified that she has been employed byRespondent since November 1970; she signed a union cardon March 8; she heard Goldstein talking to Bates on thatday; Goldstein asked whether Bates signed a card; she at-tended three meetings with supervisors; at the first meetingabout 2 to 3 weeks after she signed a card all the employeeswere present; Basurto wanted to know why the employeeswanted a union; Basurto also said if the employees did geta union the plant might have to close down because theCompany couldn't afford it; about a month later Basurtotalked to the Spanish-speaking girls; she could not under-stand what was said at that meeting; the third meeting tookplace a few days before the election and consisted of Bates,Totty,Goldstein, Basurto, and herself;Goldstein sum-moned them to the meeting by shouting to them from thedoorway of his office; Goldstein said that he called them into find out why they wanted the Union; nobody respondedand Goldstein said, "When you are outside you talk aboutit,and now that you are in here this is your chance to talkabout it"; Bates then stated she wanted a union to makemore money and because nothing was fair in the plant;Bates then listed several other complaints, Goldstein arguedand shouted at her about some of her remarks, Bates gotangry, started to cry and walked out of the room, saying,"Harry, you thought we started the Union, but we didn't";Totty then said that Goldstein knew Bates was right abouther last remark; Goldstein said it was not correct; Tottythen voiced a complaint about the engineers; Prince agreedwith Totty in this regard; at some time in the conversationGoldstein said that if the Union came in the employeeswould not have the privilege of using the telephone or thehotplate and that when the bell rang the employees wouldhave to be at their work stations; Goldstein told Prince thatshe should not be saying anything because if it was not forher cousin she would not be working there; Goldstein'svoice was angry and that he jumped from his desk whereup-on Totty started to cry and left the room; Prince also startedto cry and went with Totty; Basurto sat through the entireconversation and was grinning; Goldstein followed them9 Gladys Mane Tyler10 Sometimesreferred to in the record and herein as Nelen Vernon 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto the lounge, told them there was no need to act like thatand they didn't have to go home; her birthday was in Janu-ary but she did not get a dayoff until May 19, the day shegot married; she told Goldstein on May 18 that she didn'tget her birthday off and that she would not be in the nextday because she was getting married; and Goldstein said hewould sign her timecard so that she could get paid for thatday.Gloria Totty, an employer of Respondent since Novem-ber, 1971, testified that she signed a card on March 8 andreturned it to Chaplin. The remainder of her testimonysubstantially corroborated the credited testimonial accountof Bates and Prince as set forth above with regard to thevarious employee meetings, particularly that of May 26when Goldstein summoned Totty, Bates, and Prince to hisoffice. Accordingly, Totty's testimonial account will not befurther detailed herein. Saul Juarez, employed by Respon-dent for about 2 weeks ending March 8, received a cardfrom Camacho on that date. After he signed the card, hetalked with Goldstein through an interpreter. Goldsteinasked him if he signed a card for the Union. He replied inthe affirmative. The interpreter, an employee named SalOrtiz, said that Goldstein said they didn't want people therewho would make trouble. Juarez was then asked for hisgreen card.l t Juarez said he lost it. Goldstein then told himwhen he brought it in he might then be able to work at thecompany again. Juarez finished the day but did not returnto work.12Patrick Chaplin, a field organizer employed by the Unionfor the past 20 years, testified he participated in the Union'sorganizing campaign at Respondent's plant by meeting withthe employees on March 8 in an attempt to have the em-ployees sign union authorization cards; he met with a num-ber of the women employees who spoke English; he toldthem that he was asking them to join the Union in order toobtain recognition and to enable the Union to bargain forthat division of the Company; the Union already repre-sented three other divisions of Monarch Enterprises; whilehe was speaking to the Spanish-speaking employees; onMay 26 he received a telephone call from Vernon (Prince),who was quite hysterical while informing him that the com-pany had called in three of the employees and was question-ing them about their union membership and activities; hewent to the plant and saw Bates, Vernon, and Totty; theywere crying and told him that they were called intoGoldstein's office; Goldstein accused them of starting theUnion; Goldstein said the Company could not afford aunion; it would close down if the Union came in; theywould lose privileges they now had; while he was talking tothe girls just outside the plant he learned that Basurto washaving a meeting with some other employees; he went intothe plant looking for Goldstein; he saw Basurto in the bencharea conducting a meeting of employees; he hollered atBasurto asking him what he was talking about to the people;IItwas stipulated that the green card referred to herein is one issued toimmigrants to show that they obtained legal entry into the United States12 It was not clarified further whether or not Juarez did or did not possessa green card at any time Accordingly, I make no findings with regard toJuarez' testimonyHowever, I do regard the episode as demonstratingGoldstein's hostility to the Union The General Counsel does not contendthat Juarez' card is to be counted in computing the Union's majority statusand Goldstein then came up and he asked Goldstein whathe was doing so that employees were in tears; that he toldGoldstein to stop Basurto "right now from telling lies aboutthe Union." Chaplin then left the plant and went to Smith'soffice where he got in touch with Camacho and arranged tocontact Duroff as testified by Camacho.13Harry Goldstein, a witness called by Respondent, testi-fied that he was the general manager of Respondent from1969 to July 31, 1971; currently he is employed by the"mother" company, Viewlex, Incorporated; his office, how-ever, continues to be at the same address; he became awareof the Union's organizing effort on March 8; and in Janu-ary, he had met with Basurto and they agreed to institutea new health policy and to give employees an additionalholiday on their birthday. Goldstein asserted that he expect-ed Basurto to implement the new policies by meeting withthe supervisors and lead personnel to spread the word. Con-tinuing his testimonial account, Goldstein stated that amaintenance engineer, Howard Levin, told him on March8, that there were some union representatives in the alleynear the plant having cards signed by Respondent's employ-ees.Goldstein, seeing Tyler nearby, asked her whetherunion people had been there that morning and whetheremployees had signed cards. Goldstein, while denying thathe had asked any individual whether they personally hadsigned a union card, stated that "Cinci" Barron came overto him, told him the Union had been there that morning anda lot of people had signed cards. Goldstein conceded thatan across-the-board raise of 15 cents per hour was put intoeffect about June 12, saying that Basurto and he had haddiscussions concerning a raise sometime in February; Ba-surto discussed wage increases with him about every 3 or 4months but that prior to June, Respondent had never grant-ed an across-the-board raise to its employees; after Febru-ary, Basurto and he did not discuss wage increases untilafter the May 31 election among Respondent's employees;during that period approximately half of the employees hadapproached him concerning a wage increase; he replied thathe could not do anything until after the election; productionhad increased slightly during that period because of addi-tional employees; he was afraid he would lose some of hiskey employees; in April, they received a written communi-cation from Respondent's attorney's which outlined permis-sible areas for company discussion with employees; Basurtoand he decided to conduct a series of meetings with employ-ees by department, Basurto was to talk to the Spanish-speaking employees and he to the English-speaking employ-ees; they agreed to hold their meetings close to the electionand decided that May 26 would be an appropriate day; hecommenced his meetings with Bates, Vernon, and Tottyabout 10 a.m. on May 26; he called to them from 40 to 50feet away; after the girls sat down he asked, "Why do youwant to join the Union"; Bates said she didn't want to talkabout the Union, she wanted the engineers to treat themwith respect and to listen to them; soon tears started toflow; Totty said he showed no respect by never saying goodmorning to her; Vernon joined in and all three raised theirvoices; Bates left the room and the others started to cry and13EssentiallyChaplin's testimony corroborated the testimonial account ofCamacho in this regard and the events that followed MONARCH TAPE DUPLICATINGalso left; he followed them to the restroom and calmed themdown; and they then returned to work at his request. Gold-stein denied that the hotplate or use of the telephone wasdiscussed. In reply to a question from Respondent's counselwhether "anything else concerning management's view to-wards the Union," was discussed, Goldstein replied, "No,we didn't because we didn't want to talk about the Union."Goldstein testifying further stated that two other meetingswere held that day in other departments; Basurto conductedthe meetings; and he was not present.After the election, during the first week in June, Gold-stein, continuing his testimony, stated that he discussed thequestion of wage increases with Duroff; at that time he didnot know that objections to the election had been filed bythe Union:14 he told Duroff he would like to give about a15-cent-per-hour raise to each of the employees; Duroffsaid that he should talk to him later; he called Duroff onthe telephone later that day and told him to do what hewanted with regard to the wage increase; he then called thepayroll department and told them to institute the pay raisefor the week ending June 12;15 he did not speak to Basurtoas Basurto was on vacation; at the time he spoke to thepayroll department and up to the time the employees werepaid on June 15, he was unaware that objections to theelection had been filedOn cross-examination, the General Counsel establishedthrough certain exhibits that Goldstein was in error when hestated in an affidavit that he had given to a Board agent thatcertain employees received their birthdays off in 1972. TheGeneral Counsel also pointed out that certain language inGoldstein's affidavit was subject to an interpretation thatemployees also received a holiday on their birthday in 1971.C. Analysis and ConclusionsI find that Petitioner's objections to the election must besustained. It has been established by abundant credible evi-dence, as detailed above, that Respondent through Gold-stein and Basurto conducted at least three meetings ofemployees in which they engaged in coercive interrogationand other illegal acts for the purpose of dissuading themfrom supporting the Union. The meeting of May 26 towhich Totty, Bates and Prince were summarily summonedby Goldstein demonstrates the character and purpose of themeetings. While the other two meetings did not develop theemotional outbursts and results of Goldstein's meeting withTotty, Bates, and Prince, I find that essentially the sameground was explored by Basurto and Goldstein at the othermeetings and that at all of the meetings Basurto and Gold-stein discouraged the employees from pursuing their unionactivity by eliciting their reasons for wanting the Union,threatening closure of the plant, and withdrawal of currentindulgences or benefits such as use of telephone and hot-plates. I do not credit Goldstein's denials that he did notutter such threats.14The record shows that the Board conducted the election on May 31, thatthe tally of ballots shows that 9 were cast for the Petitioner, 12 against, andthat on June I the Petitioner filed timely objections which were duly servedon the Employer15Goldstein agreed that the checks were not distributed until June 15525I find Prince's account of the two meetings that she at-tended fully credible. Moreover, her account is substantiallycorroborated by Totty and Bates in its basic clements. AsBasurto did not testify, I credit the uncontradicted evidenceadduced by the General Counsel from Montoya, Tyler,Bates,Prince, and Totty, concerningBasurto's statementsand conduct at the two meetings conducted by him andattended by the above witnesses.Additionally, I find that Respondent commencing April6 instituted a policy of granting employees a day off on theirbirthday when an employee so requested. I conclude thatemployees who received a day off under these circumstanc-es regarded the day off as a favor and bonus from manage-ment. On the other hand, I find that Goldstein instituted thepolicy in order toinstilla feeling of gratitude in the employ-ees for the purpose of affecting their union inclinations. Theinauguration of this policy within 2 weeks of the first em-ployeemeeting 16and 3 days after the filing of the represen-tationpetitionwould seem to support the foregoingconclusion. Goldstein attempted to explain the institutionof the birthday holiday by linking it to a meeting regardinginsuranceheld some time in January and by stating thatthereafter he looked to Basurto to implement the policy. Iregard this contrived explanation as pure fiction. The evi-dence plainly shows that no employees were ever notified ofthe policy until Bates received her birthday holiday on April6.Moreover, Basurto did not testify and I do not creditFrances Brown's testimony that she was told on January 23about the birthday holiday. According to her testimony, shereceived the news from engineer, Howard Levin, and thatshe then talked with Goldstein but did not take her birthdayholiday until September when it was added on to her vaca-tion.17 As Brown is excluded from the unit by mutual agree-ment because of her position as tape processor supervisor,it seemsclear that even if she were credited, her knowledgeof the birthday holiday does not support a contention thatsuch a policy was published to employees within the unit.Under all the circumstances, I hold that the institution ofthe birthday holiday on April 6 constituted a benefit viola-tive of Section 8(a)(1) of the Act and interfered with theresults of the election conducted on May 31 pursuant to theunion petition filed on April 3.I further find, as indicated above, that Respondent violat-ed Section 8(a)(1) by Goldstein's interrogationof Barron,Batesand Tyler on March 8 when he asked each of themquestions concerning the signing of union authorizationcards. It does not matter whether he asked them if theypersonally signed or if he asked whether others signed. Ineither posture, under all the circumstances, the question iscoercive and violative of the Act. I further find thatBasurtoat the March meeting coercively interrogated employees inviolation of Section 8(a)(1) of the Act by asking them whythey wanted the Union and threatened them with reprisalsif they continued to support the Union. I find that Goldsteinsimilarly violated the Act on May 26 at his meeting withTotty,Bates, andPrince.I do not credit Goldstein's assertions that he did not knowthat objections to the election had been filed when he16 Prince,Bates, and Barron testifiedthat the firstmeeting of employeeswas held about2 weeks after March 817Company records do not show thatshe took aholiday inSeptember. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDcaused the 15-cent-per-hour wage increase to be paid to allemployees.'8 He was the active manager of Respondent'sbusiness and continually displayed an avid interest in theelection and its results by timing a series of employee meet-ings on May 26 dust before the election. Moreover, it wasGoldstein who participated in illegal conduct including in-terrogation of employees concerning their signing of au-thorization cards and threatened them with reprisals if theUnion was selected. I am convinced that his interest in thefinal election results was unabated and led him to continuehis policy of interference with the results of the election byinfluencing the employees. Accordingly, this wage increase,at this time, decisively rendered the holding of a secondelection a futility. It forcibly demonstrated to the employeesthat the Union was not necessary to secure wage increasesand that the employer could disregard the Union's represen-tation claims by instituting benefits unilaterally. As thiswage increase, for the first time in Respondent's history, wasgiven to all employees its effectiveness is sharply empha-sized.ThusRespondent'swage increase supportedBasurto's and Goldstein's statements previously made toemployees that management alone had the power to grantbenefits to its employees, "and demonstrated the futility ofa umon."As the authorization cards in evidence show that theUnion on March 15 possessed signed authorization cardsfrom every employee in the appropriate unit 19 except Tylerwho had been a member for a number of years, it is clearthat the Union had majority status on that date. According-ly, I find that Respondent is under the obligation to bargainwith the Union under theGisseldoctrine. ° Clearly,Gisselis applicable because Respondent engaged in unfair laborpractices "that interfere with the election processes and tendto preclude the holding of a fair election." (395 U.S. at 594).As I have found above that Respondent engaged in theconduct described in the Petitioners' objections to the elec-tion, I sustam the objections and I shall recommend that theBoard set aside the election in Case 31-RC-2042.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-Ing of Section2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.All productionand maintenance employeesemployedby Respondent at itsVineyardplant,including shippingand receiving employees,excluding the shipping clerk su-pervisor,the tape processor supervisor,office clerical em-ployees,professional employees,guards and supervisors asdefined inthe Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of18As indicated above, I believe that the increase was paid to employeeson June 2219The testimony casts some doubt on the validity of one or two cards,however,this would not affect the ultimate result and no discussion of theirinclusion or exclusion is warranted20 Gissel Packing Co,395 U S 575 (1969).Section 9(a) of the Act.4.Since March 15, 1972, the Union has been and is theexclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.Since March 15, 1972, Respondent has refused and isrefusing to bargain collectively with the Union, and therebyhas engaged and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.Respondent, by the above-described refusal to bar-gain, by coercively questioning and otherwise intimidatingits employees with regard to their union activities, by threat-ening them with closure of the plant and loss of favorableworking conditions if their self-organizational efforts weresuccessful, by promising and granting its employees paidholidays on their birthdays, and by promising and grantingits employees wage increases, thereby engaged in conductviolative of Section 8(a)(1) of the Act and interfered withemployees' rights guaranteed to them under Section 7 of theAct.7.Petitioners' objections to the election conducted onMay 31, 1972, are hereby sustained.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies and policies of the Act.Additionally, for the reasons stated above, it will be rec-ommended that Respondent be ordered to bargain with theUnion upon request, and to cease and desist from refusingto bargain with the Union.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 21Respondent, Monarch Tape Duplicating, a Division ofMonarch Record Manufacturing Corp., Los Angeles, Cali-fornia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union, Un-ited Electrical, Radio and Machine Workers of America(UE), Local 1421, as the exclusive bargaining representativeof Respondent's employees in the unit found appropriateabove in paragraph 3 of the section entitled, "Conclusionsof Law."(b)Coercively interrogating and otherwise intimidatingits employees in regard to their union activities.(c)Threatening its employees with closure of the plantand with loss of favorable working conditions because oftheir union activities.(d) Promising and granting its employees benefits for the21 In the eventno exceptions are filed as provided by Sec102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendations,and recommended Orderherein shall, asprovided in Sec. 102 48 of the Rules andRegulations,be adopted by theBoard andbecome itsfindings,conclusions,and order, and all objectionsthereto shallbe deemed waived for all purposes MONARCH TAPE DUPLICATING527purpose of dissuading them from engaging in activity forand supporting the Union.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive bargaining representative of all Respondent'semployees in the appropriate unit described above in para-graph 3 of the section entitled "Conclusions of Law."(b) Post at its Vineyard plant in Los Angeles, California,copies of the attached notice marked "Appendix." 22 Copiesof said notice, on forms provided by the Regional Directorfor Region 31, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent and maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that Petitioners' Objections to theelection be sustained and that the election conducted onMay 31, 1972, in Case 31-RC-2042, be and it hereby is, setaside.22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcingan Order of the National LaborRelations Board."